Harris, J.
Whether the action for slander, in this case, can be maintained, turns exclusively onjjthe fact, whether processioners of land ” are empowered by law to administer oaths touching the boundary lines which they retrace. Our statutes have been carefully perused, and we have not been able to find any express authority to these public agents, to administer an oath to any one, for any purpose whatever. JSTor can we, looking to the office to be performed by processioners, perceive any reason which should authorize, by implication, the exercise of such a power, as necessarily incidental.